Exhibit 10.1

EXECUTION COPY

Settlement Agreement

This Settlement Agreement sets forth a binding agreement between and among
Senetek PLC, an English company with its principal offices at 831 Latour Court,
Napa, California (“Senetek”), and Triax Aesthetics, LLC, a Delaware limited
liability company with offices located at 20 Commerce Drive, Cranford New Jersey
07016 (“Triax”) for the purpose of terminating the License, Supply and
Distribution Agreement dated August 4, 2007 (the “License Agreement”) between
Triax and Senetek.

 

Recitals:   

•         On or about August 4, 2007, Senetek and Triax entered into the License
Agreement relating to a compound developed by Senetek known as Pyratine 6 (the
“Product”).

  

•         Certain disputes have arisen under the License Agreement.

  

•         The parties desire to settle any and all disputes that have arisen
between them, including without limitation with respect to the License
Agreement, and to terminate the License Agreement on the terms and conditions
below.

Settlement Terms:   

•         Termination of Agreement. The License Agreement shall be automatically
terminated without further action on the part of any of the parties when (i)
this Settlement Agreement has been executed by all parties, (ii) the letter
agreement between Triax and Senetek has been executed and delivered by each
party (iii) the Agreement between Senetek and a certain Triax related entity has
been executed and delivered by each party (iv) Senetek has received a letter of
indemnification from a certain Triax related party, (v) all other related



--------------------------------------------------------------------------------

  

agreements have been executed and delivered, (vi) Triax has provided to Senetek
all of the materials required under “Additional Triax Responsibilities” below
and Senetek has provided written confirmation to Triax regarding its
satisfaction with such materials, and (vii) Senetek has received the payments
provided for under “Consideration” and under the first sentence of “Accounts
Receivable” below. The date on which all of these conditions shall have been
satisfied is referred to as the “Termination Date”.

  

•         No Further Obligations. Except as set forth in this Settlement
Agreement, as of the Termination Date the parties hereto shall have no further
rights and obligations with respect to the License Agreement and the License
Agreement shall terminate and be of no further force or effect.

  

•         Consideration. On or before the Termination Date, Triax shall pay to
Senetek, by wire transfer in immediately available funds to an account
designated in writing by Senetek, the sum of $975,000 (the “Settlement Sum”) in
full and final settlement of all claims against Triax, certain Triax related
entities and their members, officers, directors, managers and other related
parties related to any disputes, claims or causes of action, whether known or
unknown, arising under the License Agreement, other than any such claims as may
arise in relation to the performance of the parties’ respective obligations
under this Settlement Agreement.

  

•         Termination of License. On the Termination Date, all licenses under
the Intellectual Property (as defined in the License Agreement) granted to Triax
pursuant to the License Agreement shall terminate and all rights under each such
license shall revert to Senetek.

 

-2-



--------------------------------------------------------------------------------

  

•         Return of Inventory; Promotional Materials; Confidential Data; Non-Use
of Formulations. Triax shall promptly provide Senetek a Product Inventory count
and all remaining Product Inventory in possession of Triax shall be transferred
to Senetek within 7 business days following the Termination Date. Triax shall
return all unused promotional materials in its possession directly to Senetek at
the address set forth in the recitals above within 7 business days following the
Termination Date. Senetek shall be responsible for all documented direct costs
incurred in connection with the transfer and/or return of the Product Inventory
and promotional materials and shall either pay directly or reimburse Triax for
such costs within 7 business days following receipt of an invoice for same,
Triax shall use commercially reasonable efforts to obtain the return of all
Product Inventory (excepting the 2,036 units to be destroyed at an official
reclamation center as provided under “Additional Triax Responsibilities” below)
and promotional materials relating to the Product held by sales personnel
presently or formerly employed or retained by Triax (“Sales Personnel”), such
commercially reasonable efforts to include but not be limited to Triax
conditioning payment of any severance or like payments to discharged Sales
Personnel to the return of all such Product Inventory and Promotional Materials
to Senetek. Triax shall also return to Senetek of all confidential data provided
to Triax by or on behalf of Senetek including, but not limited, to clinical
studies, profilometry data, assay methods, assays, patent

 

-3-



--------------------------------------------------------------------------------

  

applications, before and after photos and product formulations; provided however
that Triax may retain one (1) copy of such confidential data for archival
purposes and to ensure compliance with this Agreement. Triax hereby acknowledges
and agrees that it may not use or employ (and will not use or employ after the
date of this Settlement Agreement) the specific formulations (not generally
available to the public) for any non prescription or non-monograph OTC creams or
lotion that were provided by Senetek or provided by Allure Cosmetics on behalf
of Senetek.

  

•         Trade Accounts. Within 7 business days following the Termination Date,
Triax shall provide Senetek with a list of all trade accounts to which sales of
Product were made prior to the Termination Date, which list shall include all
such identifying information (i.e., account name, address, phone, fax, email,
contact individual etc.) as Triax may have in its possession or that it may
reasonably obtain without undue effort or expense. Triax will also use
commercially reasonable efforts to obtain and to provide to Senetek within such
7 business day period all other trade account information in the possession of
Triax or any current or discharged Sales Personnel, including without limitation
any call cards or similar materials or lists detailing visits or other
communications with physicians or other potential customers for Pyratine 6.

  

•         Additional Triax Responsibilities. Triax shall provide to Senetek each
of the following: (i) a copy of the purchase orders for Pyratine-6; (ii) the
shipping documents for all of the “sample” units; (iii) a statement from Rx
Crossroads that no product was shipped outside of the

 

-4-



--------------------------------------------------------------------------------

  

US; (iv) a breakdown by sales representative of “sample” units returned to Rx
CrossRoads and (v) written confirmation by Stericyle, the Reclamation Center
utilized by Rx CrossRoads) that the 2,036 units being returned by Sales
Personnel are destroyed. As of the date hereof, Senetek acknowledges having
received the documents from Triax set forth in clause (i) and (ii) and a
statement from Rx Crossroads as provided in clause (iii) above and acknowledges
that the conditions expressed in clauses (i), (ii) and (iii) have been
satisfied. Triax hereby represents and warrants to Senetek that the purchase
orders, bills of lading and shipping documents that have been provided to
Senetek as of the date hereof represent all of such documents as were in Triax’s
possession or control that could be located after due inquiry by Triax.

  

•         Triax Labeled Product. Senetek is hereby granted a non- exclusive
royalty free license (without the right to sublicense) for twelve (12) months
from the Termination Date to use the Triax Aesthetics name, logo and design
solely in connection with the sale and marketing of the Product in the Territory
(as defined in the License Agreement). (the “License Period”).

  

•         Additional Representations and Warranties. Triax hereby represents and
warrants to Senetek that neither Triax nor any of its affiliates, officers,
directors, employees or agents (“Triax Related Parties”) have transferred,
distributed or otherwise made available to any person any “Senetek Confidential
Information” (as such term is defined in the License Agreement) in violation of
the terms of the License Agreement,

 

-5-



--------------------------------------------------------------------------------

  

including by way of example and not limitation, Section 5.1 thereof. In
furtherance (and not in limitation) of the foregoing representation, Triax
hereby represents and warrants that neither Triax, nor any Triax Related Party
have transferred, distributed or otherwise made available Senetek Confidential
Information (including, by way of example and not limitation, any test data
(except what has been published and made publicly available) or any product
formulation information) in violation of the License Agreement to Obagi Medical
Products (or any of its affiliates, officers, directors, employees or agents)
(collectively “Obagi”) and that deliveries to Obagi by or on behalf of Triax or
any Triax Related Party relating to, or in connection with Pyratine-6 or the
Product were limited to the delivery to Obagi of Product, as follows - 24 units
of creme and 24 units of lotion delivered on or about February 13, 2008. Triax
further represents and warrants to Senetek that neither Triax nor any Triax
Related Party dispatched or conducted any correspondence (whether in physical or
electronic form) to or with Obagi regarding Pyrantine-6 or the Product, it being
understood that Triax and/or Triax Related parties had correspondence relating
to a potential sub-license of the Product by Triax to Obagi, which such
correspondence did not include or contain any Senetek Confidential Information.
Senetek hereby represents and warrants to Triax that, as of the date of this
Settlement Agreement, neither Senetek nor any its affiliates, officers,
directors, employees or agents has actual knowledge of any transfer or
distribution of Senetek Confidential Information by Triax or any Triax Related
Party in violation of the License Agreement.

 

-6-



--------------------------------------------------------------------------------

  

•         Lumeris Trademark License. Senetek is hereby granted a non-exclusive
limited license (without the right to sublicense) to the “Lumeris” trademark
(the “Lumeris License”) for use solely in connection with sales of the Product
in the Territory during the License Period. Upon expiration of the License
Period, Senetek upon written notice to Triax, may extend the term of the Lumeris
License which license shall, during the extended term, bear a royalty of
$250,000 per quarter payable on the first day of each calendar quarter following
the scheduled expiration of the License Period. In the event Senetek fails to
extend the Lumeris License, the Lumeris License shall be automatically
terminated without further action by Triax and all rights granted thereunder
shall revert to Triax.

  

•         Assumption of Liability. From and after the date hereof, but
conditional on the Termination Date occurring, Senetek agrees to assume all
liability relating to the Product and shall indemnify and hold harmless Triax
from and against to same. Triax hereby represents and warrants to Senetek that
to its knowledge after reasonable inquiry, and except as set forth on Schedule 1
to this Settlement Agreement, there are no actions, claims, suits or proceedings
arising out of or related to the Product or its distribution either pending or
threatened and that all liabilities relating to the Product are commercial
liabilities in respect of sales of the Product arising in the ordinary course of
business under the License Agreement. For avoidance of doubt, it is understood
and agreed that: (i) all expenses relating to the offer, sale and distribution
of the Product prior to the date hereof (including but not limited to
advertisements, branding, PR and storage)

 

-7-



--------------------------------------------------------------------------------

  

and (ii) all payroll amounts, benefits, remuneration or other obligations
(including any severance or similar payments) owed to any Sales Personnel or
other employee, consultant, agent or adviser to Triax are solely and exclusively
the responsibility of Triax and Triax shall indemnify and hold harmless Senetek
from and against any and all such amounts, claims, costs or expenses.

  

•         Transition Obligation. Triax agrees to cooperate with Senetek, as
reasonably requested by Senetek, in transitioning the Product from Triax to
Senetek for a period from the Termination Date through June 30, 2008 (the
“Transition Period”).

  

•         Transition Services. Until the earlier to occur of (i) expiration of
the Transition Period or (ii) such time as Senetek has either (A) entered into a
Distribution Agreement with Rx Crossroads or such other third party logistics
provider to warehouse and distribute the Product or (B) established its own
distribution and warehouse facility, Triax shall use reasonable efforts to cause
Rx Crossroads to continue to warehouse and distribute the Product and perform
such other services set forth in the Rx Crossroads agreement between Triax and
Rx Crossroads on behalf of Senetek in a manner consistent with past practices
and the terms of the Rx Crossroads Agreement. In addition, during the Transition
Period Triax shall refer all inquiries received by it regarding Pyratine 6 to
Senetek at its main number (707) 226-3900. Senetek shall be responsible for and
reimburse Triax for all direct out-of-pocket costs incurred by Triax in
performing these transition services including all amounts paid by Triax to Rx
Crossroads related to the Product, and shall pay to Triax all amounts due for
these transition services within ten (10) days of the receipt by Senetek of an
invoice from Triax specifying the costs incurred in reasonable detail.

 

-8-



--------------------------------------------------------------------------------

  

•         Unless previously transferred, within 5 business days after the
execution of this Settlement Agreement Triax shall: (i) transfer to Senetek the
Pyratine 6 website at http://www.pyratine-6.com/ (ii) take all commercially
reasonable steps required of Triax to transfer the toll free 877 number for the
Product to Senetek, it being understood and acknowledged by Senetek that such
customer service number is owned by RxCrossroads under the RxCrossroads
Agreement and (iii) provide an accounting for the distribution of the “silver
box” samples.

  

•         Accounts Receivable. All cash arising from the sale of the Product (to
the extent not previously paid by Triax to Senetek) received by Triax prior to
the Termination Date shall be paid to Senetek on the Termination Date. All
Accounts Receivable for sales of Product prior to the Termination Date shall be
for the account of and owned by Senetek. Any cash proceeds received by Triax
from sales of Product following the Termination Date shall be held in trust for
and promptly remitted to Senetek. The parties shall provide written notice to
all customers of the transfer of Product and Accounts Receivable from Triax to
Senetek.

  

•         No Admission. No admission of liability shall be deemed to be made by
any party in connection with the License Agreement or the performance thereunder
as a result of the execution, delivery or performance of this Settlement
Agreement.

 

-9-



--------------------------------------------------------------------------------

  

•         Mutual Release of Claims. Each of Senetek and Triax hereby release the
other and their respective members, shareholders, managers, officers, directors
and employees from any and all claims (whether know or unknown), liabilities,
causes of action, defenses or counterclaims related to any disputes between them
which have been or could be asserted. The foregoing releases are binding upon
and inure to the benefit of Senetek and Triax and to their respective successors
and permitted assigns, as the case may be.

  

•         Press Release. Senetek shall issue a Press Release substantially in
the form set forth as Appendix 1 upon execution of this Settlement Agreement.

  

•         Non-Disparagement. Triax, and its respective affiliates each agree not
to make any negative or disparaging remarks with respect to the Product,
provided however that this shall not prevent Triax, or any of its respective
affiliates from making general superiority claims for their own products in
accordance with applicable laws and aggressively market and promote their
respective products. Notwithstanding the proviso in the immediately preceding
sentence, none of Triax or any of its respective affiliates shall make any
superiority claim of any type for any of their existing or future topical
non-monograph products or preparations (including cosmetics and cosmoceuticals
but excluding prescription drugs and OTC drugs which require a monograph)
whether owned or licensed, in connection with or in comparison to Pyratine 6 or
any product incorporating

 

-10-



--------------------------------------------------------------------------------

  

Pyratine 6 now or in the future marketed, sold or distributed by Senetek or any
of its licensees (whether or not Pyratine 6 is specifically named in any such
statement or claim), orally, in writing or otherwise. Triax on the one hand and
Senetek on the other hand hereby further agree that neither party shall directly
or indirectly disparage (or direct any other person to disparage) the name or
reputation of the other party or any of its affiliates including but not limited
to any officer, director, member, manager, employee or shareholder.

  

•         Non-Compete. For a period of two (2) years from the Termination Date
(the “Restricted Period”), neither Triax nor any of its affiliates shall market,
sell or distribute any topical non monograph product (which includes cosmetics
and cosmoceuticals but excludes prescription drugs and OTC Drugs which require a
monograph) for use (i) in reducing the appearance of fine lines and wrinkles or
for anti-aging purposes or (ii) for acne rosacea. The foregoing restrictions
shall be of no further force or effect and shall not apply in the event that
Triax is acquired (whether by merger or otherwise) by an entity which, at the
time of such acquisition has a product or product line which may directly or
indirectly compete with the Product or which are used in reducing the appearance
of fine lines or wrinkles, anti-aging purposes or acne rosacea. The restrictions
set forth in (i) and (ii) above shall also not apply to (A) any prescription or
monograph OTC product or product line that is acquired or marketed by Triax, or
any of their affiliates which may directly or indirectly compete with the
Product or which is used in reducing the appearance of fine lines or wrinkles,
anti-aging

 

-11-



--------------------------------------------------------------------------------

  

purposes or acne rosacea or (B) any topical non monograph product or product
line (to include cosmetics or cosmoceuticals but excludes prescription drugs and
OTC drugs where a monograph is required) that is acquired by Triax or any of its
affiliates (including any stock, asset or merger acquisition of an entity or any
part of any entity) which may directly or indirectly compete with the Product or
which are used in reducing the appearance of fine lines or wrinkles, anti-aging
purposes or acne rosacea provided however that in connection with an acquisition
described in (B) above, Triax certifies to Senetek that: (x) the acquired
product or product line is an ancillary part of the acquisition and (y) revenue
(and projected revenue for the balance of the Restricted Period) constitutes
(and is projected to constitute) 50% or less than the annual revenue (and
projected revenue) of the acquired product or product line (or any entity that
owns such product or product line).

  

•         Triax Operations. Triax will discontinue the use of the “Triax
Aesthetics” name for all purposes within one (1) year from the Termination Date
except as may be required by applicable law or to comply with the terms of this
Settlement Agreement.

  

•         Approvals and other General Provisions. Senetek on the one hand and
Triax on the other hereby represents and warrants to, and agrees with the other
that: (i) all requisite approvals for the due execution, delivery, and
performance of this Settlement Agreement have heretofore been obtained, (ii) the
execution, delivery and performance of this Settlement Agreement does not and
will not violate any outstanding material

 

-12-



--------------------------------------------------------------------------------

  

obligation to which such party or any of its properties is bound, (iii) the
execution, delivery and performance of this Settlement Agreement does not
violate any law, or to the knowledge of such party any order, rule or regulation
to which such party or any of its properties is bound, (iv) this Settlement
Agreement is binding upon and enforceable against such party in accordance with
its terms, except where equitable principles may otherwise require, (v) the
terms of this Settlement Agreement hereby supersede any oral or written
agreements heretofore entered into between Senetek on the one hand and Triax or
Triax Pharma on the other hand, (vi) this Settlement Agreement may only be
amended by a written agreement executed by each party (vii) this Settlement
Agreement (and the rights and obligations hereunder) may not be assigned without
the express written consent of the other parties hereto provided however that
either party may assign this Settlement Agreement without the consent of the
other party to any successor by merger, consolidation, sale of stock or equity
interests or sale of all or substantially all of the assets of such party.
(viii) except as specifically provided herein, no third party is or shall be a
beneficiary of this Settlement Agreement, (ix) that it has not assigned or
otherwise transferred (and will not assign or otherwise transfer) any claim
released by such party hereunder. and (x) this Settlement Agreement contains the
entire agreement of the parties hereto with respect to the termination of the
License Agreement and the respective rights and obligations of the parties in
relation thereto, other than those matters which are subject to letter
agreements of even date herewith between Triax and Senetek and between Senetek
and certain related parties.

 

-13-



--------------------------------------------------------------------------------

  

•        Governing Law. This Settlement Agreement shall be governed by the laws
of the State of New York applicable to contracts entered into and to be
performed entirely within the State of New York.

 

-14-



--------------------------------------------------------------------------------

AGREED AND ACCEPTED THIS 26th DAY OF JUNE 2008:

 

SENETEK PLC     TRIAX AESTHETICS, LLC. By:   /s/ William O’Kelly     By:  
Michael J. Lerner Name: William O’Kelly     Name: Michael J. Lerner Title: Chief
Financial Officer     Title: Authorized Signatory Date:         Date:    

 

-15-



--------------------------------------------------------------------------------

Appendix 1

Form of Press Release

Senetek announced today that it has reached an agreement to terminate its
marketing agreement with Triax Aesthetics LLC (“Triax”) for Pyratine 6 on most
favorable terms. These terms include the return of $1,125,000 in cash from Triax
and a service provider, return of all intellectual property, product inventory
and promotional materials, access and ownership of all accounts opened,
remittance of $[XXX,XXX] for all proceeds of product sales through the agreement
termination date, rights to use the Triax Aesthetics name for one year in
conjunction with sales of existing packaged product inventory ; and a
non-competition agreement from Triax and certain related parties prohibiting
them from selling any topical non monograph products used for antiaging purpose
and/or in connection with acne rosacea for a period of two years.

A spokesperson for Triax Aesthetics commented “We sincerely believe that
Pyratine-6 is a product with significant advances over the competition in the
marketplace. We agreed with Senetek that there are better candidates for the
distribution of this product. We will do everything possible to help make
Pyratine-6 a continued success.”

 

-16-



--------------------------------------------------------------------------------

Schedule 1

Schedule of Exceptions to Representation Regarding Liabilities

None.

 

-17-